Citation Nr: 1608687	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, effective February 14, 2006; a rating in excess of 50 percent, effective February 12, 2010; and a rating in excess of 70 percent, effective February 25, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978 and from January 1979 to April 1987.  He is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2006, June 2010, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This issue was remanded in July 2014 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.

The Board notes that the Veteran specifically indicated in a June 2010 statement that VA has failed to obtain his treatment records from the St. Petersburg, Florida, Vet Center.  In September 2010, the Veteran asserted that he continued to receive treatment at this Vet Center and again requested that these records be reviewed.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession with the claims file of a Veteran.  38 C.F.R. § 3.159 (2015).  Therefore, this issue must be remanded in order to obtain all outstanding VA treatment records relating to PTSD, to specifically include the Veteran's records from the St. Petersburg Vet Center.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Bay Pines VA Medical Center (VAMC) (and associated clinic) from November 2014 to the present.
2. Obtain all of the Veteran's available records from the St. Petersburg, Florida, Vet Center.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


